Keefe, Judge:
The merchandise herein consists of three shipments of earthenware imported from Japan upon which the appraiser *500has advanced the value of an item described upon the invoices as “Breakfast Sets No. 67037 A C 1472.” The merchandise was invoiced and entered at 1.80 yen per set, including cases, packing, and inland freight. The appraiser returned the merchandise at a value of 2.50 yen per set including packing and local freight. .
The plaintiff’s manager of the. export department testified that the merchandise was purchased at the invoiced and entered price, and that such price was substantiated by certain placement reports issued by their buying agents in Japan and that the price shown thereon represents the actual contract price between the buying, agents and the importer to deliver the goods shown upon the reports; that the importer paid such price for the merchandise, and represents the price at which the buying agents purchased the merchandise in the open market upon the dates shown upon the placement reports; and that such reports actually show the price at which the order for the merchandise was placed.
These placement reports were offered in evidence. On objection of Government counsel the reports were excluded because there is nothing shown thereon where such were made or who made them, or that such reports were invoices of a foreign exporter, or connected with imports.
From the evidence before me I am unable to find anything tending to establish that on the dates of exportation the merchandise was freely offered for sale in the usual wholesale quantities in Nagoya, Japan, for exportation to the United States at the price stated upon the invoices. The merchandise was exported December 15, 20, and 24, 1938. Even if these so-called placement reports were admissible in evidence they fall short of proving the value upon the dates of exportation herein inasmuch as they are dated September 16 and November 5, 1938, clearly too remote in view of the fact that there is no evidence to establish that the value of such merchandise had not advanced since such time. For the reason stated I find nothing sufficient to disturb the action of the appraiser, which is presumptively correct.
Judgment will be entered in favor of the Government, affirming the price found by the appraiser as the export value of the merchandise.